ACCEPTED
                                                                                            03-15-00313-CV
                                                                                                    6313013
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       7/31/2015 2:40:44 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                   No. 03-15-00313


                                                        FILED IN
                       IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
              FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN
                                                                  7/31/2015 2:40:44 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
                               HERMENIA JENKINS,
                                                              Appellant,
                                           v.

        CROSBY INDEPENDENT SCHOOL DISTRICT, and MICHAEL L.
             WILLIAMS, COMMISSIONER OF EDUCATION,
                                            Appellees.


        UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                      APPELLEE'S BRIEF


To the Honorable Third Court of Appeals:

        In accordance with Rules 10.5(b) and 38.6(d) of the Texas Rules of

Appellate Procedure, Appellee Crosby Independent School District ("Crosby

ISD") requests a forty-five (45) day extension of time to file its brief.

        1.   Appellant Hermenia Jenkins filed her brief on July 10, 2015. Amicus

Curiae Texas Elementary Principals and Supervisors Association filed a brief on

behalf of Appellant on July 10,2015.

        2.   Appellee Crosby lSD's brief is currently due on August 9, 2015. A

forty-five day extension would move the deadline to September 24, 2015.

        3.   Appellee Crosby ISD has not previously requested an extension in this

case.
        4.   Appellee Crosby ISD requests this extension because counsel has

significant other professional commitments during the next 45 days.

        5.   The undersigned counsel of record for the District has corresponded

with counsel for Appellant Hermenia Jenkins and Appellee Commissioner of

Education and they are not opposed to this motion.

        6.   This extension is sought not for purposes of delay, but so that justice

may be done. The parties and the Court will not be prejudiced by this extension of

time.

        Therefore, Appellee Crosby Independent School District respectfully

requests that this Court grant its motion and extend its time for filing Appellees'

Brief from August 9,2015, to September 24,2015.
Respectfully submitted,

THOMPSON & HORTON LLP




By: _ _ _ _ _ _ _ __ _ __
    David B. Hodgins
    State Bar No. 09775530
    Amber K. King
    State Bar No. 24207244
    Frances R. Broussard
    State Bar No. 24055218
    3200 Southwest Freeway, Suite 2000
    Houston, Texas 77027
    Telephone: (713) 554-6766
    Facsimile: (713) 583-9397
    dhodgins@thompsonhorton.com
    aking@thompsonhorton.com
    fbroussard@thompsonhorton.com

 ATTORNEYS FOR APPELLEE CROSBY
 INDEPENDENT SCHOOL DISTRICT
                     CERTIFICATE OF CONFERENCE
I certify that on July 28, 2015 I conferred with counsel for Ms. Jenkins and
Commissioner of Education by email and they are unopposed to this motion.


                                                     S-Se-v   9--
                                     DaVid B. Hodgins or Frances R. Broussard


                        CERTIFICATE OF SERVICE

I hereby certify that on the ~ l day of July, 2015, a true and correct copy of the
above and foregoing pleading was served upon counsel of record bye-service as
follows:

Kevin F. Lungwitz                   Andrew Lutostanski
The Lungwitz Law Firm, P.C.         Assistant Attorney General
3005 S. Lamar Blvd.                 Administrative Law Division
Suite D-I09-362                     OFFICE OF THE ATTORNEY GENERAL OF TEXAS
Austin, Texas 78704-4785            P.O Box 12548, Capitol Station
P.512.462.0188                      Austin, Texas 78711-2548
F.866.739.7138                      P. 512.475.4200
kevin@lungwitzlaw.com               F.512.320.0167
                                    andrew.lutostanski@texasattorneygenetal.gov




                                  ~~s~9-
                                     Davjd B. Hodgins or Frances R. Broussard




683127